Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 1 of 45




                       EXHIBIT 1
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 2 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 3 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 4 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 5 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 6 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 7 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 8 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 9 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 10 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 11 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 12 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 13 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 14 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 15 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 16 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 17 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 18 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 19 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 20 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 21 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 22 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 23 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 24 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 25 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 26 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 27 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 28 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 29 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 30 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 31 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 32 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 33 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 34 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 35 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 36 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 37 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 38 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 39 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 40 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 41 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 42 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 43 of 45
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 44 of 45




                                          DATE FILED: November 19, 2019 9:49 AM
                                          FILING ID: C236BF5A2573B
                                          CASE NUMBER: 2019CV31816
Case 1:19-cv-03446-WJM Document 5 Filed 12/06/19 USDC Colorado Page 45 of 45




                                          DATE FILED: November 19, 2019 9:49 AM
                                          FILING ID: C236BF5A2573B
                                          CASE NUMBER: 2019CV31816
